Citation Nr: 1421146	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for residuals of a gunshot wound to the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran had active service from August 2002 to August 2006.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision.  In March 2011 Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In December 2012, the Board issued a decision that in part, increased the Veteran's left foot gunshot residuals to 10 percent disabling.  A separate 10 percent evaluation was granted for a moderate injury of the Veteran's left foot.  That rating is not the subject of this decision. 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's December 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   


FINDING OF FACT

For the entire period of this appeal, the Veteran's left foot gunshot wound residuals have been manifested by a painful scar.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent for a painful scar associated with left foot gunshot wound residuals have been met; the criteria for a rating in excess of 10 percent for a painful scar are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; document and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an initial rating in excess of zero percent for his service-connected left foot gunshot wound residuals.  The Veteran has been assigned an initial noncompensable rating for residuals of a gunshot wound to the left foot, pursuant to Diagnostic Code 7804, effective September 1, 2006.  

The Board notes that the schedule for rating disabilities of the skin was amended effective September 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim for an increased rating in 2006, only the pre-October 2008 version of the schedular criteria is applicable.

Diagnostic Code 7804 provides a single 10 percent rating for scars that are superficial and painful on examination.  In this case, the Board finds that the Veteran's scars are painful.  The December 2011 VA examiner found only one scar, but noted that it was painful.  The April 2007 VA examiner found two scars, but found them to be superficial, asymptomatic, and nontender.  According to the examiner, the Veteran denied residual pain or flare-ups of pain.  The scars were found not to impair him in standing or walking, or to impair his daily activities or occupation.  

The Veteran disputes the finding of the April 2007 examiner as to pain.  He testified that his scar has always been painful since the gunshot wound, and that it was painful at the time of the April 2007 examination.  The Veteran is competent to report his symptoms such as pain.  The December 2011 examiner clearly did find that there was a painful scar.  As there is no apparent reason for the scar to have become painful in the interim, the Board finds that the evidence for and against the question of whether the scar was painful prior to December 2011 is in approximate balance.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that there has been a painful scar for the entire period on appeal.  Accordingly, a 10 percent rating is warranted under Diagnostic Code 7804.  

The Board has also considered whether a higher rating is warranted under other diagnostic codes pertinent to scars.  

Diagnostic Code 7800 applies to scars of the head, face, or neck and is not applicable to the scar on the Veteran's left foot.  Diagnostic Code 7801 is applicable to scars other than head, face, or neck, that are deep or that cause limited motion.  The April 2007 VA examiner described the scars as superficial and consistent with an abrasion-type injury.  The December 2011 VA examiner described a nonpenetrating gunshot wound with residual superficial scars.  In addition, there is no indication that the scars, located on the toes, cause limited motion.  While there is limited motion of the toes, this has not been attributed to the scars, but to the foot injury component of the gunshot wound residuals.  Therefore, Diagnostic Code 7801 is not appropriate.  

As the Veteran's scar is not at least 144 square inches, Diagnostic Code 7802 does not apply.  Diagnostic Code 7803 applies to superficial and unstable scars, which were not identified by either the April 2007 or December 2011 VA examiners.  

For these reasons, the Board finds that a 10 percent rating, but no higher, is warranted for a painful scar.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his service-connected disability are considered under the appropriate diagnostic code.  His primary symptom is a painful scar.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  To the extent that he testified that his foot injury sometimes has affected his job, this does not rise to the level of marked interference with employment.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected disability is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for these disabilities by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

An initial disability rating of 10 percent, but not higher, for painful scar residuals of a gunshot wound to the left foot, is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


